       Case 3:20-cv-00616-DPJ-FKB Document 17 Filed 06/08/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 TEASIA M. WARREN                                                                   PETITIONER

 V.                                                CIVIL ACTION NO. 3:20-CV-616-DPJ-FKB

 BILLY SOLLIE                                                                     RESPONDENT

                                             ORDER

       Petitioner Teasia Warren brings this habeas action pursuant to 28 U.S.C. § 2241 seeking

dismissal of the state-court charges against her and release from state detention. Pet. [1]. In her

petition, Warren says she has not yet been indicted or brought before a judge. Id. Defendant

Billy Sollie filed a motion to dismiss [13], and United States Magistrate Judge F. Keith Ball

issued a Report and Recommendation [14] concluding that the Court should grant Sollie’s

motion. Specifically, Judge Ball recommended that the Court dismiss Warren’s claims seeking

dismissal of her state-court charges because she failed to state a claim under § 2241. R&R [14]

at 2. He further recommended dismissing any claim to enforce her right to a speedy trial because

she failed to exhaust state remedies. Id.

       Warren had until May 31, 2021, to object to Judge Ball’s Report and Recommendation.

This deadline has come and gone. Although Warren did not receive the Report and

Recommendation because the mailed copy was returned as undeliverable, Judge Ball’s reasoning

is correct, and Warren was repeatedly warned that “failure to keep this Court informed of her

current address will result in the dismissal of this case.” Order [5]; Order [6]; Order [11]; accord

Order [7]. Accordingly, the Court adopts Judge Ball’s Report and Recommendation as the

Court’s opinion. Warren’s claims seeking dismissal of her state-court charges are dismissed with
       Case 3:20-cv-00616-DPJ-FKB Document 17 Filed 06/08/21 Page 2 of 2




prejudice and any claim to enforce her right to a speedy trial is dismissed without prejudice. A

separate judgment will be entered under Federal Rule of Civil Procedure 58.

       SO ORDERED AND ADJUDGED this the 8th day of June, 2021.

                                             s/ Daniel P. Jordan III
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                2
